Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on February 14, 2020.  Claims 1-22 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/806,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The two pages filed in the provisional application do not make mention of any of the features recited in dependent claims 2-11 and 13-21.  That is, only the independent claims seem to correspond to the paper introduction filed in the 

Claim Objections
Claim 12 objected to because of the following informalities:  line 3 of the claim recites “an transceiver”.  The examiner believes the claim should recite “a transceiver”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of creating a first mathematical model representing the environment near the first autonomous vehicle based on the first environmental data; and merging the second mathematical model with the first mathematical model as recited in independent claim 1.  Similar claim limitations are recited in independent claims 12 and 22.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person manually requesting environmental sensor data could create a first mathematical model representing the environment near the autonomous vehicle based on the first environmental data; and merge the second mathematical model with the first mathematical model.  This could be done utilizing machine data output and various mathematical calculations. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “sensing an environment near a first autonomous vehicle to produce first environmental data” and “receiving a second mathematical model from the second autonomous vehicle” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “sending a request for additional environmental data to a second autonomous vehicle” merely uses generic computing components (“a transceiver and a controller”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “environmental sensor”; (2) “transceiver”; (4) “controller/ one or more processors” and (3) “non-transitory, tangible computer readable medium” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.

The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-11 and 13-21, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “an environmental sensor”.  A review of the specification yields no corresponding structure.  That is, several sensors are recited in the specification, yet none are distinctly identified as being the singular environmental sensor.  Because of this, one would not be able to ascertain what environmental data is being utilized in the controller to create a mathematical model as each different sensor produces different data that would in turn create vastly different models.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

Claims 13-21 are rejected as being dependent on a rejected base claim.  
  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: sensor(s) and/or sensor data to be utilized by the processor(s).  The claim recites the phrase “A non-transitory, tangible computer readable medium communicatively coupled to the one or more processors and storing executable instructions executable by the one or more processors to perform: sensing an environment”.  One having ordinary skill in the art would recognize that the non-transitory, tangible computer readable medium communicatively coupled to the one or more processors would not be capable or sensing the environment around the vehicle.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 12, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al., US 9,120,484 B1.

Regarding claim 1, Ferguson teaches a method comprising: 
sensing an environment near a first autonomous vehicle to produce first environmental data; (Ferguson, see at least col. 7 ln. 4-8 which states “The autonomous vehicle 104 may include components for detecting objects external to it, such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. The detection system may include lasers, sonar, radar, cameras or any other detection devices.” and Fig. 1)
creating a first mathematical model representing the environment near the first autonomous vehicle based on the first environmental data; (Ferguson, see at least col. 15 ln. 28-31 which states “As discussed previously, the object behavior model server 142 may be operative to develop new object models or refine already existing object models based on the information collected by the autonomous vehicle 104. In one embodiment, data 508 stored in the memory 504 includes received object data 510 and one or more object models 512. The received object data 510 may include the object data 116 collected by the autonomous vehicle 104.”) and 
receiving a second mathematical model from the second autonomous vehicle. (Ferguson col. 12 ln. 30-34 states “In addition, the object behavior model server 142 may also develop object models based on data collected by other means, such as non-autonomous vehicles, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”)
Ferguson does not specifically teach sending a request for additional environmental data to a second autonomous vehicle; and merging the second mathematical model with the first mathematical model. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system taught by Ferguson could be utilized to request data from another vehicle as the object behavior model server can be in communication with more than one vehicle.  This information would then be utilized to create a model based on data from the second vehicle.  Ferguson also teaches a motivation to utilize models from more than one vehicle.  (Ferguson, see at least col. 17 ln. 21-42 which states “In this manner, the monitoring and recording of detected object behavior by the autonomous vehicle 104 may facilitate the development of robust object models for predicting the behavior of the monitored and recorded objects. Moreover, the object models may be tailored to specific driving environments along various parameters. Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, enhances the object models determined by the object behavior model server 142, and the updated object models determined by the object behavior model server 142 improve the performance and reaction time of the autonomous vehicle 142.”)  That is, one having ordinary skill in the art would recognize that having more than one dataset available to create models would increase the robustness and enhance the models as described by Ferguson.

Regarding claim 6, Ferguson teaches a method, wherein the environment data comprises data selected from the group consisting of terrain data, slippage data, georeferenced data, ego- centric data, and obstacle data.  (Ferguson, see at least col. 7 ln. 4-8 which states “The autonomous vehicle 104 may include components for detecting objects external to it, such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. The detection system may include lasers, sonar, radar, cameras or any other detection devices.” and Fig. 1) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 12, Ferguson teaches an autonomous vehicle comprising: 
an environmental sensor; (Ferguson, see at least col. 7 ln. 4-8 which states “The autonomous vehicle 104 may include components for detecting objects external to it, such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. The detection system may include lasers, sonar, radar, cameras or any other detection devices.” and Fig. 1)
an transceiver; (Ferguson, see at least Fig.1 and Fig. 5 reproduced below.  Both figures show that the autonomous vehicle is in communication with the object behavior model server) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a controller in communication with the environmental sensor and the transceiver, (Ferguson, see at least col. 15 ln. 15-31 which states “The processor 502 may be any conventional processor, such as processors from the Intel Corporation or AMD. Alternatively, the processor 502 may be a dedicated device such as an ASIC. Although FIG. 5 functionally illustrates the processor 502, the memory 504, and other elements of the object behavior model server 142 as being within the same block, it will be understood by those of ordinary skill in the art that the processor 502 and the memory 504 may actually comprise multiple processors and memories that may or may not be stored within the same physical housing. For example, the memory 504 may be a hard drive or other storage media located in a housing different from that of the object behavior model server 142.  As discussed previously, the object behavior model server 142 may be operative to develop new object models or refine already existing object models based on the information collected by the autonomous vehicle 104. In one embodiment, data 508 stored in the memory 504 includes received object data 510 and one or more object models 512. The received object data 510 may include the object data 116 collected by the autonomous vehicle 104.”) the controller: 
receives first environmental data representing the environment near the autonomous vehicle from the environmental sensor; (Ferguson, see at least col. 15 ln. 28-31 which states “As discussed previously, the object behavior model server 142 may be operative to develop new object models or refine already existing object models based on the information collected by the autonomous vehicle 104. In one embodiment, data 508 stored in the memory 504 includes received object data 510 and one or more object models 512. The received object data 510 may include the object data 116 collected by the autonomous vehicle 104.”)
creates a first mathematical model representing the environment near the autonomous vehicle based on the first environmental data; (Ferguson, see at least col. 15 ln. 28-31 which states “As discussed previously, the object behavior model server 142 may be operative to develop new object  and 
receiving a second mathematical model from the second autonomous vehicle via the transceiver. (Ferguson col. 12 ln. 30-34 states “In addition, the object behavior model server 142 may also develop object models based on data collected by other means, such as non-autonomous vehicles, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”)
Ferguson does not specifically teach sending a request for additional environmental data to a second autonomous vehicle via the transceiver; and merging the second mathematical model with the first mathematical model. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system taught by Ferguson could be utilized to request data from another vehicle as the object behavior model server can be in communication with more than one vehicle.  This information would then be utilized to create a model based on data from the second vehicle.  Ferguson also teaches a motivation to utilize models from more than one vehicle.  (Ferguson, see at least col. 17 ln. 21-42 which states “In this manner, the monitoring and recording of detected object behavior by the autonomous vehicle 104 may facilitate the development of robust object models for predicting the behavior of the monitored and recorded objects. Moreover, the object models may be tailored to specific driving environments along various parameters. Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, etc.) in response to the behavior of the detected object. In addition, since the autonomous vehicle 104 may continuously collect behavior information about detected objects, already existing object models may be further refined to better reflect the enhances the object models determined by the object behavior model server 142, and the updated object models determined by the object behavior model server 142 improve the performance and reaction time of the autonomous vehicle 142.”)  That is, one having ordinary skill in the art would recognize that having more than one dataset available to create models would increase the robustness and enhance the models as described by Ferguson.

Regarding claim 17, Ferguson teaches an autonomous vehicle, wherein the environment data comprises data selected from the group consisting of terrain data, slippage data, georeferenced data, ego-centric data, and obstacle data. (Ferguson, see at least col. 7 ln. 4-8 which states “The autonomous vehicle 104 may include components for detecting objects external to it, such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. The detection system may include lasers, sonar, radar, cameras or any other detection devices.” and Fig. 1)

Regarding claim 22, Ferguson teaches a non-transitory, tangible computer readable medium communicatively coupled to the one or more processors and storing executable instructions executable by the one or more processors to perform: 
sensing an environment near a first autonomous vehicle to produce first environmental data; (Ferguson, see at least col. 7 ln. 4-8 which states “The autonomous vehicle 104 may include components for detecting objects external to it, such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. The detection system may include lasers, sonar, radar, cameras or any other detection devices.” and Fig. 1)
creating a first mathematical model representing the environment near the first autonomous vehicle based on the first environmental data; (Ferguson, see at least col. 15 ln. 28-31 which states “As discussed previously, the object behavior model server 142 may be operative to develop new object models or refine already existing object models based on the information collected by the autonomous vehicle 104. In one embodiment, data 508 stored in the memory 504 includes received object data 510 and one or more object models 512. The received object data 510 may include the object data 116 collected by the autonomous vehicle 104.”) and 
receiving a second mathematical model from the second autonomous vehicle. (Ferguson col. 12 ln. 30-34 states “In addition, the object behavior model server 142 may also develop object models based on data collected by other means, such as non-autonomous vehicles, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”)
Ferguson does not specifically teach sending a request for additional environmental data to a second autonomous vehicle; and merging the second mathematical model with the first mathematical model.	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system taught by Ferguson could be utilized to request data from another vehicle as the object behavior model server can be in communication with more than one vehicle.  This information would then be utilized to create a model based on data from the second vehicle.  Ferguson also teaches a motivation to utilize models from more than one vehicle.  (Ferguson, see at least col. 17 ln. 21-42 which states “In this manner, the monitoring and recording of detected object behavior by the autonomous vehicle 104 may facilitate the development of robust object models for predicting the behavior of the monitored and recorded objects. Moreover, the object models may be tailored to specific driving environments along various parameters. Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, enhances the object models determined by the object behavior model server 142, and the updated object models determined by the object behavior model server 142 improve the performance and reaction time of the autonomous vehicle 142.”)  That is, one having ordinary skill in the art would recognize that having more than one dataset available to create models would increase the robustness and enhance the models as described by Ferguson.

Allowable Subject Matter
Claims 2-5, 7-11, 13-16 and 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 103 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668